No. 148.
Opinion,
Me. Chief Justice Paxson :
The money in controversy was deposited in the defendant bank by the plaintiff, as “ agent.” There was nothing upon the face of the deposit to show for whom he was agent. In Citizens N. Bank v. Alexander, 120 Pa. 476, the deposit was made by “ W. J. Alexander, deputy treasurer,” and we held that “ the most effect that could be claimed for the words ‘ deputy treasurer ’ was an acknowledgment by Alexander that he held the money for some one else, and, the other person not being designated, as between the bank and Alexander the money belonged to Alexander.” This followed directly the ruling in First N. Bank v. Mason, 95 Pa. 113, where it was said: “ It is clearly against public policy to permit a bank that has received money from a depositor, credited him therewith upon its books, and thereby entered into an implied contract to honor his check, to allege that the money deposited belonged to some one else. This may be done by an attaching creditor, or by the true owner of the fund, but the bank is estopped by its own act.”
In the case in hand, the money was claimed by Joseph N. Patterson and others, who alleged that the plaintiff was their agent; that he had opened this account as “ agent,” in pursuance of an arrangement or agreement between the plaintiff and themselves ; that this arrangement was known to the defendant bank, and that they had given the latter notice not to honor *432plaintiff’s check. The existence of this arrangement, and the true ownership of the money, were among the controverted questions in the case, and the jury have found them both against the defendant. It further appears that the bank not only refused to honor plaintiff’s check, but also paid the money out to the claimants upon the fund. It is to be presumed that it was indemnified for so unusual a proceeding.
A number of errors have been assigned to the charge of the court, and the answers to points, but they are all without merit. It requires neither argument nor authority to show that when a bank refuses the check of its depositor, drawn against funds, and pays the money over to a third party, it does so at its peril, and must assume the burden of proof to show “ not only that the money in question did not belong to the plaintiff, but also that it did belong to the parties to whom the bank paid it: ” See first assignment. In the answers to points, and the portions of charge embraced in the second, third, fourth, and fifth assignments, the learned judge fairly submitted to the jury the question of the ownership of the money. This certainly was all the defendant could claim. The sixth and seventh assignments are void of merit. The last assignment does not conform to the rule of court, and will not be discussed further than to say that by the introduction of the evidence referred to the plaintiff assumed the burden of showing that the money in bank did not belong to the parties claiming it, which he need not have done.
Judgment affirmed.
No. 149.
Opinion, Mb. Chief Justice Paxson:
This case is an outgrowth of Patterson v. Marine N. Bank, just decided. When the defendant bank refused to honor the plaintiff’s check, he brought suit against it for such refusal, resulting in a verdict in his favor for $300. It follows logically, that if the bank refused to honor plaintiff’s check without legal cause, he is entitled to recover damages for such refusal. The question of the damages is the only one we need refer to.
The learned judge charged the jury in answer to plaintiff’s points, that the plaintiff was entitled to recover substantial damages, and that they might find punitive damages, “ if, *433under all the circumstances of the case, the defendant unnecessarily and unreasonably acted in disregard of the rights of the plaintiff, and with partiality against him.” On the other hand, the defendant prayed for the instruction “ that the mere loss of credit by the plaintiff is not a ground for damages, unless it be immediately connected with some tangible pecuniary loss of which it was the cause; ” and Eckel v. Murphey, 15 Pa. 488, was cited in support of this view. The court declined to so charge, and we think very properly.
Eckel v. Murphey has no application. That was a suit brought upon a promissory note, and the defence set up was that it was given in pursuance of a contract for the sale of all plaintiff’s red ash coal mined that season at Fremont; that the plaintiff had violated the said contract in not delivering the coal in good order, and had refused to deliver all the coal he had agreed to deliver, by means of which the defendant suffered more damage than the amount of said note. In such case, this court very properly held that “ the mere loss of credit by the drawer on account of such failure of performance is not a ground of defence, unless it be immediately connected with some tangible pecuniary loss of which it was the cause.” This language was quoted in the defendant’s point referred to, and, while it is perfectly good law, it has no application to the case we are considering.
A bank is an institution of a quasi public character. It is chartered by the government for the purpose, inter alia, of holding and safely keeping the moneys of individuals and corporations. It receives such moneys upon an implied contract to pay the depositors’ checks upon demand. Individual and corporate business could hardly exist for a day without banking facilities. At the same time, the business of the community would be at the mercy of banks if they could at their pleasure refuse to honor their depositors’ checks, and then claim, that such action was the mere breach of an ordinary contract for which only nominal damages could be recovered, unless special- damages were proved. There is something more than a breach of contract in such cases; there is a question of public policy involved, as was said in First N. Bank v. Mason, 95 Pa. 118; and a breach of the implied contract between the bank and its depositor entitles the latter to recover substantial *434damages. In this case the jury do not appear to have given more; they evidently did not award punitive damages.
Judgment affirmed.